Title: From Thomas Jefferson to Robert Kinnan, 19 November 1806
From: Jefferson, Thomas
To: Kinnan, Robert


                        
                            Sir
                     
                            Washington Nov. 19. 06.
                        
                        I have recieved your letter of the 10th. and see with regret expressions of dissatisfaction at the close of a
                            long business which had so far been conducted with perfect harmony. nor can I, on a review of my conduct, believe it has
                            given just cause for any. on the death of mr Wayles I sold property sufficient to pay my portion of his debt. had mr
                            Evans, by accepting the bonds when tendered him, yielded the accomodation, which was afterwards yielded, his principals
                            would have been paid, & that property saved to me. after the war, I urged a settlement for 6. years before it was
                            obtained, & sold property again to the amount of my portion of the debt as nearly as could then be estimated. after the
                            reciept of this by mr Hanson, some balance appeared still due; & I immediately (in 1805.) made a proposition to you.
                            you took time to consult your principals and in June 1806. you offer terms in these words ‘I will, on your ordering
                            payment here of the balance of £108–15–0 currency, with the interest due thereon from 7th. May 1800. until payment,
                            deliver up your bond to any person you may appoint to recieve it, with a reciept for the sum I may recieve. this I hope
                            will be satisfactory to you, & thereby formally close this long standing weighty business.’ altho’ nothing is here said
                            about the time of paiment, yet undoubtedly a reasonable time, & not an indefinite one, must have been understood, & I
                            considered the undertaking I sent you in July to remit it ‘as early as I could, but that the term should not exceed a
                            year’ as a reasonable time considering the sum & all circumstances. if it was not it was a fair subject of a
                            counterproposition from you. not hearing from you on the subject I presumed it agreeable to you. under this expectation
                            your letter of Nov. 10. finds my funds otherwise engaged for two or three months to come. I cannot therefore do more than
                            say that I believe I shall be able to pay the balance stated the first week in February, but if I do not, I will certainly
                            pay it the first week in March. this will make a term of 7. instead of 12. months from July, and of 3. months, a little
                            more or less from the notice you gave me that the promptitude of paiment is a circumstance of importance in this  settlement. I trust that on a revisal of the subject you will find this
                            term not unreasonable, & I tender you my salutations.
                        
                            Th: Jefferson
                     
                        
                    